DETAILED ACTION
	This action is in response to the after-final amendment filed September 30, 2022. The Examiner acknowledges that claims 12-15 & 17-19 were canceled. Claims 1-11 & 20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks
	All previous rejections are hereby withdrawn in view of Applicant’s cancellation of claims 12-15 & 17-19, maintaining only previously indicated allowable claims 1-11 & 20.
	In review of the pending claims for preparation of allowability, the Examiner respectfully submits an issue of double patenting has arisen, based upon the amendments made during prosecution, insomuch that the current recitation of the claims appear to overlap in scope with previously patented claims as detailed in the double patenting rejection set forth below. A double patenting rejection was previously presented during prosecution of the instant application (see Non-Final Office Action mailed May 11, 2021) but ultimately withdrawn in view of the recitations of the claims at that time.
	Accordingly, this action is being made NON-FINAL to afford Applicant an opportunity to respond to the newly presented rejections of claims 1-11 & 20, previously indicated allowable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,661,173. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions substantially overlap in scope such that each invention as set forth in least claim 1 of the instant application as compared to claim 1 of said patent (see table below) is directed to a device having a processor and storage means which are configured to identify a location within audio video content, in which both inventions utilize a confidence of an aspect and/or the location to ultimately provide, based on the identification of the location within the audio visual content, audible assistance that varies based on the confidence identified, such as the audible assistance being a first content or a second content responsive to the aspect being a first aspect and a second aspect, respectively. Accordingly, a person of ordinary skill in the art would recognize that these inventions substantially overlap such that a terminal disclaimer is reasonably warranted, in order to overcome this standing of non-statutory double patenting. While each and every dependent claim 2-11 & 20 of the instant claims are not explicitly recited below, but can be furnished upon request, any person of skill comparing these claims to the certain claims of said patent claims would have recognized that these dependent claims are substantially overlapping in scope similarly to claim 1. 

Application No. 16/855,791
U.S. Patent No. 10/661,173
1.  A device, comprising: 
at least one processor configured with instructions executable to: 

identify a location within audio video (AV) content that is currently being presented; 

identify an aspect of the location; and 


provide, based on the identification of the location within the AV content, audible assistance pertaining to the AV content, wherein content of the audible assistance is first content responsive to the aspect being a first aspect and content of the audible assistance is second content responsive to the aspect being a second aspect, the second content being further responsive to a confidence in correctly identifying the second aspect, or a confidence in correctly identifying the location, or both a confidence in correctly identifying the second aspect and the location.
1. A device, comprising: 
at least one processor; 
at least one computer storage with instructions executable by the at least one processor to: identify a location within audio video (AV) content that is currently being presented; 

identify a confidence in the location being correctly identified; and 

provide, based on the identification of the location within the AV content, audible assistance pertaining to the AV content, wherein content of the audible assistance varies based on the confidence in the location being correctly identified.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715